Motion by petitioner-appellant for stay, pending appeal, from order directing her to serve a supplemental citation upon certain persons. Motion granted. Cross motion by respondent Public Administrator to stay hearing of appeal from above order until determination of petitioner’s appeal from another order denying her motion for summary 'judgment striking out the answer of said respondent. Cross motion denied. Both appeals should be heard together. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.